UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4473



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTOINE JEFFREY POPE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:05-cr-
00532-AMD)


Submitted:   November 30, 2006                Decided: July 5, 2007


Before WILLIAMS, Chief Judge, and GREGORY and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Flynn M. Owens, LAW OFFICES OF RUBIN & OWENS, P.A., Baltimore,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Stephen M. Schenning, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Following the denial of his motion to suppress a firearm

discovered during the course of a traffic stop, Antoine Jeffrey

Pope pled guilty to possession of a firearm by a convicted felon.

He now appeals his conviction, arguing that the district court

erred when it denied the suppression motion.         We affirm.

                                     I

             At a hearing on the suppression motion, Sergeant David

Long,    a   patrol   supervisor   with    the   Hagerstown   City   Police

Department, testified that he was on duty in the early morning of

August 31, 2005.      He was advised that a residential burglary was in

progress approximately one mile from where he was on patrol.           The

perpetrator was identified as a black male wearing dark clothing.

When Long was advised of the burglary, the victim was on the phone

with the 911 operator.     Long testified that as he drove towards the

scene of the burglary he encountered no vehicles until he spotted

a sports utility vehicle (SUV) traveling with its headlights turned

off.    After Long saw the car, the headlights were illuminated and

turned off several times.      Long observed that the driver of the SUV

was a black male wearing dark clothing.          Long initiated a traffic

stop.

             Pope, the driver, produced a driver’s license but was

unable to produce the rental agreement for the car.           Long observed

that both Pope and his passenger appeared quite nervous.               Two


                                   - 2 -
backup officers arrived within thirty seconds of the traffic stop.

When one of the backup officers began to speak to the passenger,

the passenger appeared to reach for something.              The backup officer

opened the passenger door, grabbed the passenger’s arm, and asked

him to exit the vehicle.         When he did, a gun fell to the ground.

The other backup officer then asked Pope if he had any weapons.

Pope replied that he was sitting on a handgun.                    Officers took

custody of that gun, which Pope subsequently moved to suppress.

           The district court denied the motion.              The court found

that, given the totality of the circumstances, a reasonable officer

would   have   conducted   the    traffic    stop   based    on   a   reasonable

suspicion that the SUV was related to the burglary that had

occurred nearby only minutes earlier.

                                      II

           On appeal, Pope argues that the district court erred when

it found that Long had a reasonable, articulable basis to effect

the traffic stop of Pope’s SUV.            When evaluating the denial of a

motion to suppress, we review legal conclusions de novo and factual

findings for clear error.         Evidence is viewed in the light most

favorable to the prevailing party below. United States v. Seidman,

156 F.3d 542, 547 (4th Cir. 1998).

           The Fourth Amendment requires that a brief, investigatory

stop of an individual be supported by reasonable, articulable

suspicion that criminal activity is afoot. Terry v. Ohio, 392 U.S.


                                    - 3 -
1, 30 (1968).     The reasonable suspicion standard “is a less

demanding standard than probable cause and requires a showing

considerably less than a preponderance of the evidence.”         Illinois

v. Wardlow, 528 U.S. 119, 123 (2000).

          In   deciding   whether   an   officer    had   the   requisite

reasonable suspicion to conduct an investigatory traffic stop,

courts apply an objective test rather than examining the subjective

beliefs of the investigating officer.     Id.      “Reasonable suspicion

standard is a commonsensical proposition. Courts are not remiss in

crediting the practical experience of officers who observe on a

daily basis what transpires on the street.”            United States v.

Lender, 985 F.2d 151, 154 (4th Cir. 1993).      The Supreme Court has

recognized that individual factors consistent with innocent travel

can, when taken together, give rise to reasonable suspicion.

United States v. Sokolow, 490 U.S. 1, 9 (1989).

          We conclude that an officer in Sgt. Long’s position would

have had an objectively reasonable suspicion that the SUV that Pope

was driving was connected with the recent burglary—i.e., that

criminal activity was afoot.        The burglary had occurred only

minutes earlier; indeed, when Long received the call, the victim

was still on the telephone with the 911 operator.           The offense

occurred within one mile of Long’s location in a residential area

where there was virtually no traffic in the early morning hours.

The only car that Long saw on the road was the SUV, and that


                                - 4 -
vehicle was being operated in a suspicious manner—first without

headlights, and then with its headlights being turned on and off.

Finally, Pope, like the burglar, was a black man wearing dark

clothing.    We conclude that these factors, taken together, give

rise to reasonable suspicion sufficient to justify a traffic stop

under Terry.

                                   III

            We therefore affirm.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                               - 5 -